OPTIMUM FUND TRUST BOARD OF TRUSTEES MEETING SEPTEMBER 21-22, 2016 RESOLUTIONS – APPROVAL OF INSURANCE COVERAGE RESOLVED, that with respect to each series of the Optimum Fund Trust (the "Trust"), the Board of Trustees and separately the Trustees who are not "interested persons" (as that term is defined in the Investment Company Act of 1940, as amended) (the "Independent Trustees") hereby approves the proposed $2.5 million fidelity bond coverage to be provided by Federal Insurance Company, as discussed at this meeting, effective as of October 1, 2016; and it is further RESOLVED, that the Board of Trustees and separately the Independent Trustees hereby approves the proposed $10 million directors' and officers' errors and omissions liability insurance policy for the Trust to be provided by Federal Insurance Company, and the proposed $5 million additional errors and omissions policy covering the Independent Trustees to be provided by Axis Insurance Company, as discussed at this meeting, effective as of October 1, 2016; and it is further RESOLVED, that the appropriate officers of the Trust be, and each hereby is, authorized to take such actions as may be required to amend the fidelity bond or errors and omissions insurance policy to include in the coverage new series of the Trust as of the effective date of the registration statement relating to such series filed with the Securities and Exchange Commission; and it is further RESOLVED, that the officers of the Trust be, and they hereby are, authorized and directed to provide such notices, execute such documents and take such other actions as may be necessary to carry out the intent of the foregoing resolutions. MARSH USA, INC ATTN: Chris Cancro 1 NEW YORK, NY 10036 INSURED: OPTIMUM FUND TRUST AND ITS SERIES PRODUCT: DFIBond POLICY NO: TRANSACTION: RENL Chubb Group of Insurance Companies
